Per Curiam.

The question was properly left to the jury. The law does not prescribe any form of notice to an endorsor. It is not, perhaps, requisite, to specify the amount of *338the note. The notice was sufficient to put the defendant on inquiry, and'to prepare him to pay it or defend. It is enough if the jury was satisfied that the notice referred to the same note intended by the plaintiff, and was so understood by the defendant. It was incumbent on the defendant to show some uncertainty in the notice, tending to mislead him ,* as other notes endorsed by him under similar circumstances. The motion must be denied.
Rule refused.(a)

(a) No particular form of notice is indispensable to charge an endorser, if it contain a description of the note or bill, and an assertion of due presentment and dishonor made in terms sufficiently certain to put the endorser upon his guard. It is not necessary, therefore, that it should state at whose request it was given, nor who is the owner ; (Short v. Brett, 1 Pick. 401; see Mills v. Bank of the United States, 11 Wheaton, 431 ;) nor that the holder looks to the party notified for payment. (Cowles v. Harts, 3 Connecticut, 516.) In confirmation of Reedy v. Seixas, see the following authorities: — (Chitty on Bills, ed. 1833, p. 501; Bayley on Bills, ed. 1830, p. 256 ; Story on Bills, 456 ; Ransom v. Mach, 2 Hill, 587 ; Sanger v. Stimpson, 8 Mass. R. 250 ; Bank of U. S. v. Carneal, 2 Peters, 543 ; Shrieve v. Duckham, 1 Litt. 194 ; Smith v. Whiting, 12 Mass. R. 6; Bank of Cape Fear v. Seawell, 2 Hawkes R. 560 ; Furze v. Sharwood, 2 Gale & David. 116.)